Citation Nr: 0928910	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  03-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate compensable evaluation for 
peripheral neuropathy of the feet.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which in pertinent part, denied 
service connection for PTSD and granted service connection 
for diabetes mellitus type II with peripheral neuropathy of 
the feet.  The Veteran appealed the decision contending, in 
part, that he was entitled to service connection for PTSD and 
a separate compensable rating for peripheral neuropathy of 
the feet.  

The Veteran testified before the undersigned in June 2005.  
The transcript has been associated with the claims file.  

In November 2005, the Board remanded the case to the RO for 
further evidentiary development.  The case was again remanded 
in December 2007 for additional evidentiary development.  It 
now returns to the Board for appellate review.  

The Board again observes that in his April 2003 notice of 
disagreement (NOD), the Veteran indicated that his peripheral 
neuropathy was present in his hands, as well as his feet.  
The matter was referred to the RO in the Board's December 
2007 remand.  However, the issue of neuropathy of his hands 
has not been adjudicated by the RO.  Additionally, and as 
noted in the November 2005 and December 2007 remands, the 
issue of service connection for optic neuritis was raised at 
the Veteran's June 2005 hearing.  This issue has also not 
been properly adjudicated by the RO.  As such, these issues 
are again REFERRED to the RO for appropriate action.   

For the reasons stated below, the Board finds that additional 
development is necessary with respect to the Veteran's 
peripheral neuropathy of the feet and psychiatric disorder 
claims.  The appeal is REMANDED to the RO.  VA will notify 
the Veteran if further action is required.


REMAND

Unfortunately, this matter must be remanded again.  The 
Veteran, through his newly appointed representative, tendered 
a travel board hearing request in an additionally submitted 
VA Form 9, dated in October 2008.  This request was presented 
to VA before the case was transmitted to the Board for 
appellate review.  The Veteran has not withdrawn his request 
for such a hearing.  A hearing on appeal will be granted to a 
veteran who requests one and is willing to appear in person. 
See 38 U.S.C.A. § 7102 (West 2002)(pertaining specifically to 
hearings before the Board); 38 C.F.R. § 20.700 (2008).  
Although the Veteran has already been afforded one hearing, 
the Board finds that an additional travel board hearing is 
warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing, in accordance with his October 
2008 request.  The RO should notify the 
Vetearn and his representative of the date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b)(2008).  The 
Veteran should be advised of the 
consequences of failing to appear for the 
hearing.  All communications with the 
Veteran and his representative regarding 
the scheduling of the travel board hearing 
should be documented in the claims folder.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

